Herrick, J.
I have examined the findings of the referee, and the evidence in this case, and his findings seem to be abundantly supported by the evidence. *889I am inclined to think that an error was committed by him in refusing to admit the evidence offered (folio 67 in the case), but in view of all the testimony, it seems to me that if such evidence had been admitted, it ought not to change the result. The behavior of the plaintiff was such as to provoke harsh treatment of her by the' defendant. The judgment should be affirmed, with costs. All concur.